Citation Nr: 0807699	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-27 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins in the right lower extremity.

2.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins in the left lower extremity.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  This claim is on appeal from a rating decision dated 
April 2005 rendered by the San Juan, Puerto Rico Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Persistent edema that is incompletely relieved by elevation 
of either extremity has not been shown. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating 
in excess of 10 percent for varicose veins in the right lower 
extremity have not been met.  38 U.S.C.A. § 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code (DC) 7120 (2007). 

2.  For the entire appeal period, the criteria for a rating 
in excess of 10 percent for varicose veins in the left lower 
extremity have not been met.  38 U.S.C.A. § 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, DC 
7120 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Further, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course 
of the rating period on appeal, assignment of staged ratings 
would be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  

The veteran's varicose veins of the right and left lower 
extremities are currently evaluated as 10 percent disabling 
under DC 7120.  In order to warrant the next  higher rating, 
which is 20 percent under DC 7120, the evidence must show 
that the veteran's varicose veins are characterized by 
persistent edema, incompletely  relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  38 C.F.R. § 4.104, DC 7120.

In March 2005, the veteran's private physician noted that the 
veteran experienced strong pain in both legs with circulatory 
insufficiency, and inflammation in the left leg.  He did not 
address whether persistent edema was shown.  

In April 2005, the veteran underwent a VA examination.  He 
complained of pain, cramps, fatigue, and numbness, which was 
made worse with prolonged standing.  Symptoms were relieved 
by elevation and with compression hosiery.  On examination, 
varicose veins of both extremities were visible and palpable 
at the medial leg and calf.  There were no ulcers, stasis 
pigmentation, eczema, or board like edema.  Swelling was 
noted in the left lower extremity but not in the right.    

Since there is no evidence of persistent edema, stasis 
pigmentation, or eczema, the Board finds no support for 
ratings in excess of 10 percent pursuant to DC 7120.  
Furthermore, the veteran noted during the VA examination that 
is symptoms were relieved by elevation.  Therefore, the 
medical evidence does not support a higher rating.

In addition, the Board has considered the veteran's 
statements that he is entitled to a higher rating.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of an increased 
disability.

In sum, the Board finds that the preponderance of the 
evidence does not support a higher rating for varicose veins 
in the right or left lower extremities.  In reaching this 
conclusion, the benefit-of-the-doubt doctrine has been 
applied.  See  38 U.S.C.A. § 5107(b).  The Board has also 
considered whether staged ratings are appropriate but finds 
no distinct time periods where the veteran's symptoms warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim not stemming from an 
initial rating assignment, § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board acknowledges Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008) and concedes that the 
notice letter discussed above did not explicitly inform the 
veteran to submit evidence demonstrating the effect that his 
worsening disability has on his employment and daily life.  
Such letter also did not explain how a disability rating is 
determined.  

However, the Board finds that the veteran has actual 
knowledge as to both of these points.  Indeed, he has 
submitted arguments emphasizing the limitations posed by the 
disabilities at issue.  Moreover, the Statement of the Case 
included the actual schedular criteria, which certainly 
demonstrates his awareness of how disability ratings are 
determined.  

Therefore, to the extent that notice in this case does not 
entirely conform with Vazquez-Flores, this is not found to 
prejudice the veteran.  Given his demonstrated understanding, 
and the fact that the instant appeal has been pending for 
several years, the Board finds that it would not be 
beneficial to remand for a new notice letter.  Indeed, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claims for increased ratings as 
this is the premise of the claims.  It is, therefore, 
inherent in the claims that the veteran had actual knowledge 
of the rating element of his claims; however, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  

Nonetheless, any questions as to the appropriate effective 
date to be assigned are moot as the claims have been denied.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, he was afforded a VA medical examination in April 2005.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 10 percent for varicose veins in 
the right lower extremity is denied.

An evaluation in excess of 10 percent for varicose veins in 
the left lower extremity is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


